Title: From George Washington to Benjamin Lincoln, 3 October 1782
From: Washington, George
To: Lincoln, Benjamin


                  Dear Sir
                     
                     Head Quarters 3d Octo. 1782
                  
                  I have this Day received your favor of the 27th ulto—Before this reaches you, you will have received my Letter, covering one to Major General Greene, which was left open for your Observation—In my Letter to Genl Greene, reference being made to his own Disposition of the Troops, without mentiong the particular Corps he intended to put in motion to the Northward—I will only observe to you, that the Troops he meant to put in motion, were those of Pennsylvania, Delaware & Maryland—which accords fully to your Idea—this Disposition was approved by me—I approve fully your Suggestion respectg the Troops of Pennsylvania to guard the Prisoners of War—& Hazens to be Relieved, and wish you to give the Orders accordingly, & that Hazens Regiment be ordered to join my Army as soon as possible.
                  It has been mentioned to me that great Irregularity prevails in giving passports for Officers going into N. York—with their Servants &ca—several Instances have happened in which, Officers under Genl Hazens passports, have been admitted to go in with unlimited Number of Servants—by which Means—some have carried in four, some three Soldiers, Servants—this Circumstance wants remedy—I wish therefore that all passports under Genl Hazens Authority may be stopped immediately and that in future, the Number of Servants to pass, may be particularly specified—& that proper Accounts may be kept of all persons who are suffered to pass.
                  I am Under Necessity to cover one more Letter to you addressed to Genl StClair, & beg it may be sent to him by a special Messenger—I have no knowledge yet of his receiveing either of two Letters which I have lately sent to him.  I am &c.
                  
                     G.W.
                  
               